Name: The Schengen acquis - Decision of the Executive Committee of 22 December 1994 introducing and applying the Schengen arrangements in airports and aerodromes (SCH/Com-ex (94) 17, rev. 4)
 Type: Decision
 Subject Matter: technology and technical regulations;  air and space transport;  information and information processing;  international affairs
 Date Published: 2000-09-22

 Avis juridique important|41994D0017The Schengen acquis - Decision of the Executive Committee of 22 December 1994 introducing and applying the Schengen arrangements in airports and aerodromes (SCH/Com-ex (94) 17, rev. 4) Official Journal L 239 , 22/09/2000 P. 0168 - 0172DECISION OF THE EXECUTIVE COMMITTEEof 22 December 1994introducing and applying the Schengen arrangements in airports and aerodromes(SCH/Com-ex (94)17 rev. 4)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Articles 4 and 6 of the Schengen Convention,Takes note of and approves the document introducing and applying the Schengen arrangements in airports and aerodromes (SCH/I-Front (94)39 rev.9) andHAS DECIDED AS FOLLOWS:The measures set out in the Annex hereto shall be implemented with a view to introducing and applying the Schengen arrangements in airports and aerodromes.Bonn, 22 December 1994.The ChairmanBernd SchmidbauerDECISIONon introducing and applying the Schengen arrangements in airports and aerodromes (secondary airports)SCH/I-Front (94)39 rev. 9When introducing the Schengen arrangements in airports and aerodromes, the importance of the airways for illegal immigration and the function of airports as internal and external borders should be taken into account. The Contracting Parties consider it necessary to introduce the following new measures.1. Given the need to prevent the intermingling of passenger flows from domestic and international flights, at entry points, before border police checks, and at exit points, after such checks, and whereas before the Schengen Convention is brought into force the infrastructure necessary to ensure the physical separation of such passenger flows should be in place at all airports (apart from Schiphol Airport in Amsterdam which has been granted an exemption until the end of 1995 on condition that during this period it takes procedural measures to ensure that passenger flows are clearly separated), the Schengen Convention will also be brought into force for air traffic on the date set by the Executive Committee(1).During the preparatory stage, between 22 December 1994 and 26 March 1995, the Contracting Parties will inform each other of the measures that are adopted.2. In the case of controls on international flights, to reduce delays for persons covered by Community law, who are generally subject only to an identity check, provision will be made for separate checkpoints bearing uniform minimal markings in all the Schengen States, the European Union emblem with the letters "EU" in a circle of stars. The checkpoints intended for third-country nationals will indicate "Non-EU nationals". Checkpoints in Romance-language countries will use the abbreviations "UE" and "non-UE".3. In aerodromes, airports which do not hold the status of international airport under the relevant national law but which are authorised to serve international flights, conditions governing controls will be aligned on the conditions that apply in airports, with the following exceptions:- to obviate risks, checks must be carried out on passengers from flights where uncertainty exists as to whether they are exclusively coming from, or solely bound for, the territories of the Contracting Parties without landing on the territory of a third country,- where the volume of traffic allows, border control staff need not be present in aerodromes at all times, provided that there is a guarantee that the requisite personnel can be deployed in good time should the need arise. The manager of the aerodrome is required to give the border control authorities adequate notice of the arrivals and departures of international flights. Use of extra police officers is authorised provided that this is permissible under national law,- in general it will not be necessary to make arrangements in aerodromes to ensure that passenger flows from domestic and international flights are physically separated.Provisions on aerodromes will be added to the Common Manual.(1) This provision is based on the assumption that the decision bringing the Schengen Convention into force will be adopted on 22 September 1994 and that there will be a three-month period between this decision and the date of entry into force.INTRODUCING AND APPLYING THE SCHENGEN ARRANGEMENTS IN AIRPORTS AND AERODROMES (SECONDARY AIRPORTS)Airports play a key role in the Schengen system: firstly, they are of considerable importance as an access point for an ever-increasing number of travellers and consequently also for illegal immigrants; secondly, they serve as both internal and external borders and therefore constitute a specific sector facing a series of specific problems.In concrete terms, the following aspects need to be take into account:- bringing into force of the Schengen Convention,- channelling of passenger flows in airports,- adaptation of the level of checks on civil air traffic to the Schengen provisions,- specific features of aerodromes.1. Bringing into force of the Schengen ConventionThe Schengen arrangements introduce an important new feature: irrespective of their nationality, domestic flight passengers will no longer be subject to any checks whereas international flight passengers will undergo checks on entry and departure, the thoroughness of which will vary depending on their nationality. To fulfil both objectives simultaneously, these two categories of passenger have to be separated. Steps must be taken to prevent checks from being carried out on domestic flight passengers, on the one hand, and international flight passengers from entering the territory of the Schengen States without undergoing checks, on the other.Total separation can only be achieved by physical measures, mainly by putting in place the necessary infrastructure. Means of separation include building partitions in existing control areas, the use of different levels in existing buildings or dealing with traffic in different terminals.Given that, when the Schengen Convention is brought into force, the necessary infrastructure should be in place at all airports apart from Schiphol Airport, which has been granted an exemption until the end of 1995 on condition that during this period it takes procedural measures to ensure that passenger flows are separated, the Schengen Convention will also be brought into force for air traffic on the date set by the Executive Committee(1).During the preparatory stage, between 22 December 1994 and 26 March 1995, the Contracting Parties will inform each other of the measures that are adopted.2. Channelling of passenger flows in airportsTests have shown that implementation of the Schengen provisions on controls, in particular controls on third-country nationals, considerably increases the duration of controls and gives rise to long delays. To ensure that the amount of time spent at checkpoints remains acceptable, at least for persons covered by Community law, greater emphasis must be placed on speeding up controls for those travellers.In this context, one solution would be to provide checkpoints specifically for persons covered by Community law, so that these travellers, who are generally subject only to minimal checks, are not delayed on account of having to go to the same counter as third-country nationals who must undergo thorough and lengthy checks. Nevertheless, experience has shown that passengers only queue at the right checkpoints when the signs are comprehensible to all. Greater uniformity would probably lead to better compliance with signs. The objective should be to achieve concerted practice in all the Schengen States.For persons covered by Community law, provision will be made for separate checkpoints bearing uniform minimal markings in all the Schengen States, the European Union emblem with the letters "EU" in a circle of stars. The checkpoints intended for third-country nationals will indicate "Non-EU nationals". Checkpoints in Romance-language countries will use the abbreviations "UE" and "non-UE".3. Adaptation of the level of checks on civil air traffic to the Schengen provisionsThe principles governing checks at airports, being external borders, are the same as those governing checks on travellers elsewhere, for instance at road checkpoints. However, in contrast to the latter, time is a key factor in air traffic, largely on account of flight connections.Hence the need to reconcile security requirements and time constraints. In cases of doubt, however, priority should always be given to security requirements.The duration of the entire control procedure depends on the workload of the border control staff but also on a range of other factors such as the number of passengers, their make-up, the structure of the buildings, etc. Circumstances vary from one airport to another. According to studies undertaken by IATA, if the average duration of checks on passengers exceeds 40 seconds, the airport's functioning is considerably disrupted. These results are borne out by tests carried out on the basis of the Schengen provisions on controls. Given that space and reception facilities are limited, this situation cannot be changed overnight, even if staff levels are increased.This is why, in addition to deploying extra staff, special arrangements must be made at airports to enable compliance with the level of Schengen controls and to ensure that time spent on checks is not incompatible with the time constraints imposed by the other systems that must be taken into account, such as international air traffic.A distinction should be made between organisational measures which are feasible in the short term and measures based on complex technology which, by their very nature, take longer to implement.The Contracting Parties propose examining the expediency of the following measures:3.1. Organisational measuresThe measures falling under this category should make it possible to rationalise and speed up the control procedure without causing any security deficits:- instituting a second set of controls allowing staff at a first checkpoint to pass on difficult cases to staff at a second checkpoint; this procedure should make it possible to maintain a brisk pace during checks on passenger flows,- pursuant to the decision by the Ministers and State Secretaries of 6 November 1992, external border controls are effective in terms of Schengen requirements if their level of intensity matches the risks and threats posed by the different third countries. The Schengen Contracting Parties will inform each other of the implementing provisions.To this end, the Contracting Parties intend to ask their security forces to establish what risks and threats are posed by third countries,- automated border controls are another way of speeding up passenger checks while at the same time economising on staff. This automated method involves an electronic reading of a travel document or a card containing a special microchip. Faster controls mainly result from the installation of a large number of automatic readers which do not take up much room and which are significantly cheaper than a checkpoint manned by an officer.This procedure provides the means to carry out immediate comprehensive checks to establish whether all the entry conditions are met by means of access to automated search data, checks carried out before authorisation to use the automated system was granted, and repeat controls. Moreover, the border control authorities may at any time carry out additional controls considered necessary.3.2. Advanced Passenger Information SystemTo adapt the level of air traffic controls to Schengen requirements, new avenues must be explored. Since the scope for increasing the duration of controls once a plane has landed cannot be widened at will, this situation has to be remedied by carrying out advance checks on passengers before the aeroplane lands. This procedure is already used to a certain extent in international air transport and is organised in such a way that passenger data are electronically transmitted to the airport of arrival once the aeroplane has taken off. The border control authorities at the airport of destination can then start to compare these details with their data and search files and generally have enough time to do so.3.3. Pre-flight inspectionsPre-flight inspections are another means of carrying out advance checks on passengers. Under this system, border control officials of the country of destination may, on the basis of international agreements, carry out checks in the airport of departure to determine whether passengers fulfil certain conditions for entering the territory of the Schengen State of destination and whether they can board the flight. Pre-flight inspections constitute an extra entry control, but do not replace the entry controls carried out at the airport of arrival.4. Specific features of aerodromesIn aerodromes, airports which do not hold the status of international airport under the relevant national law but which are authorised to serve international flights, passengers from international flights are subject to checks on persons (Section II, point 3.3.3 of the Common Manual(2)).To obviate risks, checks must be carried out on passengers from flights where uncertainty exists as to whether they are exclusively coming from, or solely bound for, the territories of the Contracting Parties without landing on the territory of a third country.Where the volume of traffic allows, border control staff need not be present in aerodromes at all times, provided that there is a guarantee that the requisite personnel can be deployed in good time should the need arise. The manager of the aerodrome is required to give the border control authorities adequate notice of the arrivals and departures of international flights. Use of extra police officers is authorised provided that this is permissible under national law.Since traffic at aerodromes is usually sporadic, in general it will not be necessary to put in place the infrastructure to physically separate passengers from domestic and international flights.Provisions on aerodromes will be added to the Common Manual.(1) This provision is based on the assumption that the decision bringing into force the Schengen Convention will be adopted on 22 September 1994 and that there will be a three-month period between this decision and the date of entry into force.(2) Confidential document: see SCH/Com-ex (98)17.